People v Udeh (2017 NY Slip Op 03781)





People v Udeh


2017 NY Slip Op 03781


Decided on May 10, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2015-06832
 (Ind. No. 5303/13)

[*1]The People of the State of New York, respondent,
vHumphrey Udeh, appellant.


O'Keke & Associates, P.C., Brooklyn, NY (Patrick Ike O'Keke of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Nikki Kowalski and Lisa Ellen Fleischmann of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered July 20, 2015, convicting him of grand larceny in the first degree, scheme to defraud in the first degree, offering a false instrument for filing in the first degree, and health care fraud in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the legal sufficiency of the evidence supporting his conviction of grand larceny in the first degree and scheme to defraud in the first degree is unpreserved for appellate review (see CPL 470.05; People v Hawkins, 11 NY3d 484, 491-492). In any event, viewing it in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), the evidence was legally sufficient to establish the defendant's guilt of the crimes of grand larceny in the first degree and scheme to defraud in the first degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 349), we nevertheless accord great deference to the opportunity of the finder of fact to view the witnesses, hear testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt as to the counts of grand larceny in the first degree and scheme to defraud in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 646).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are without merit.
CHAMBERS, J.P., SGROI, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court